Title: To Thomas Jefferson from Lafayette, 1 July 1804
From: Lafayette
To: Jefferson, Thomas


               
                  
                     My dear friend
                  
                  draveïl 1st July
               
               I Have Received Your kind Letter dated March the 30th, and While I Most deeply feel My New Obligations to Your friendship I Wish I Could Conveniently Express the Respectful Sense I Have of the Additional favor Congress Have Been pleased to Confer Upon me—But I Have only a few Moments to improve the Opportunity that Offers—permit me therefore Merely to Aknowledge the Receipt of Your Letter, and to differ Answering it to the time of My Arrival at Mont d’or Where I Am Now Going to try to Recover the Use of My Broken limb—I Already Can Walk a little, But Am in Great Want of the Benefit Which is promised me there—My Wife Whose Health is far from Being Good Accompanies me to the Mineral Waters—I Wish she May Get Better—I Wish it the More as your Letter Made the proper, and of Course a deep impression Upon Myself and family—But I Shall write More fully in a few days, and Content Myself With the Exposition of the lively Gratitude and High Respect of Your Affectionate friend
               
                  
                     Lafayette
                  
               
               
                  You Will Soon Hear that General Moreau is Going to America—I know too Well the Citizens of the United States and their Government not to be Assured this Great and Good Man Will Meet there With the Reception due to His public and private Character.
               
            